Citation Nr: 1513386	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-34 085	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back problems. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck problems.  

4.  Entitlement to service connection for a thoracolumbar spine disability.  

5.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is now under the jurisdiction of the Phoenix, Arizona RO.  

In September 2014, the Veteran testified during a video conference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  The Veteran initially requested a local hearing before a Decision Review Officer (DRO).  In April 2012, the Veteran was scheduled to appear at a local hearing before a DRO.  He elected to have an informal conference with a DRO.  An informal conference report is associated with the claims folder.  

During the September 2014 video conference hearing, the Veteran submitted additional evidence consisting of a Mental Disorders (other than PTSD and Eating Disorders) Disability Questionnaire dated in September 2014.  The Veteran waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2014).  The Board accepts this evidence for inclusion in the record.  To the extent that other additional evidence has been associated with the record, to include service personnel records, the Board is reopening the issues related to new and material evidence and remanding the issues for additional development.  Therefore, review of this evidence will be completed by the AOJ following the remand.  As a result, there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As a threshold matter, the Board recognizes that a November 2004 rating decision, in pertinent part, denied the issue of entitlement to service connection for depression.  No appeal was taken from that determination.  New and material evidence was not received prior to expiration of the period to appeal.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In September 2014, VA received additional service personnel records.  In pertinent part, the records show that action was initiated by the Army to discharge the Veteran due to his inability to socially or emotionally adapt to military life and he could not meet the minimum standards for successful completion of training because of lack of aptitude and motivation.  See March 8, 1979 letter from the Department of the Army.  In addition, a February 1979 letter from T.J.M, a Chaplain, Civilian Contract Counselor, noted that he interviewed the Veteran on several occasions about his unhappiness and depression over being in the military.  T.J.M. commented that the Veteran was highly nervous, very emotional, quite disorganized, and impulsive.  He reported that the Veteran had "a considerable degree of perceptual distortion and chronic dependency."  

Notwithstanding the finality of the November 2004 rating decision, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2014).  In this case, the Board finds that the aforementioned service personnel records existed, but were not considered by the AOJ at the time of the prior final November 2004 rating decision.  The records are relevant to the issue of entitlement to service connection for depression.  As a result, the Board finds that reconsideration of the Veteran's claim of entitlement to service connection for depression on a de novo basis is required.  Id.  The Board restyled the issue as shown on the title page of the decision to allow for consideration of all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

Concerning the issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for a thoracolumbar spine disability, the Board recognizes that the issues were originally characterized as a single issue by the AOJ-entitlement to service connection for back disability.  However, due to the development and evidence in this case, including two separate VA medical examinations pertaining to the cervical spine and the thoracolumbar spine and the Veteran's statements related to his neck and back, the Board has treated the issue as two distinct issues as shown on the title page of this decision.  

The issue of entitlement to service connection for a neurological disability has been raised by the record in a January 2010 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a cervical spine disability, and entitlement to service connection for a thoracolumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A November 2004 rating decision, in pertinent part, denied the issues of entitlement to service connection for back problems and entitlement to service connection for neck problems.

2.  Some of the evidence presented since the November 2004 rating decision is new and material evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for back problems.  

3.  Some of the evidence presented since the November 2004 rating decision is new and material evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for neck problems.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, with respect to the denials of entitlement to service connection for back problems and service connection for neck problems, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been received; the claim of entitlement to service connection for back problems is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence having been received; the claim of entitlement to service connection for neck problems is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, discussion of VA's duty to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New and Material Evidence - Back Problems

With respect to the back, in March 1979, the Veteran requested entitlement to service connection for back trouble.  A May 1979 rating decision administratively denied the Veteran's claim as the Veteran did not report for his scheduled VA examination.  The letter notifying the Veteran of the denial of his claim indicated that no further action would be taken, unless the Veteran signed and returned the letter indicating that he would be willing to report for an examination.  The Veteran did not respond, and the March 1979 administrative decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Thereafter, in December 2000, the Veteran requested service connection for a back condition.  An April 2001 notice letter addressed to the Veteran noted that a decision had been made on his compensation claim.  It was noted that the Veteran's claim was disallowed because his whereabouts were unknown.  A VA Form 4107 was enclosed with the letter.  Within one year of the decision, the Veteran called to inquire about the status of his claim.  A VA Form 119, completed by a Veterans Service Representative (VSR), noted that the Veteran was informed that the claim was denied in April 2001 for whereabouts unkown.  The Veteran was sent all the mail that was previously returned and listed the Veteran's current address.  The Veteran was told to put in writing to reopen the claim if he desired to do so.  No appeal was taken from the determination.  New and material evidence was not received prior to expiration of the period to appeal.  The April 2001 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Thereafter, in correspondence received by VA in February 2004, the Veteran requested that his claim of entitlement to service connection for back problems be reopened.  A November 2004 rating decision denied entitlement to service connection for back problems.  The decision explained that a chronic back disability was not diagnosed or treated during service or within one year after service and that private treatment records and VA treatment records were negative for any evidence that a chronic back condition was diagnosed or treated during service or within one year after separation from service.  No appeal was taken from that determination.  New and material evidence was not received prior to expiration of the period to appeal.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the prior final rating decision in November 2004, the evidence included service medical treatment records, the Veteran's statements, VA medical treatment records, and private medical treatment records.  Evidence associated with the claims folder since the February 2004 rating decision includes service personnel records, VA examination reports, the Veteran's statements and testimony, and private medical treatment records.  

While service personnel records were associated with the record following the November 2004 rating decision, they are not relevant to the issue of entitlement to service connection for back problems.  38 C.F.R. § 3.156(c).  Therefore, new and material evidence is required to reopen the claim.  

The Board finds that some of the evidence, including VA medical treatment records, the Veteran's statements and his wife's statement during the informal conference, constitute new and material evidence.  The Veteran stated that he experienced back pain since his period of active service.  The Veteran's wife also stated that the Veteran's back bothered him since his military service.  The evidence is "new" because it was not considered at the time of the prior final rating decision.  The evidence is "material" as it indicates that the Veteran had a chronic disability, i.e., one of the reasons for the prior final denial.  The evidence raises a reasonable possibility of substantiating the claim in that a VA examination is required to adjudicate the issue.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for back problems is reopened.  

New and Material Evidence- Neck Problems

In correspondence received by VA in February 2004, the Veteran requested service connection for neck problems.   

A November 2004 rating decision denied the issue of entitlement to service connection for neck problems.  No appeal was taken from the determination.  New and material evidence was not received prior to expiration of the period to appeal.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The AOJ denied the claim because a chronic neck condition was not diagnosed or treated during service or within one year after his separation from service.   

At the time of the prior final rating decision in November 2004, the evidence included service medical treatment records, the Veteran's statements, VA medical treatment records, and private medical treatment records.  Evidence associated with the claims folder since the November 2004 rating decision includes service personnel records, VA examination reports, the Veteran's statements and testimony, and private medical treatment records.  

Again, while service personnel records were associated with the record following the November 2004 rating decision, they are not relevant to the issue of entitlement to service connection for neck problems.  38 C.F.R. § 3.156(c).  Therefore, new and material evidence is required to reopen the claim.  

The Board finds that some of the evidence, including the Veteran's statements and testimony constitute new and material evidence.  The Veteran stated that he experienced pain since active service and has provided more details related to his injury during active service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence is "new" because it was not considered at the time of the prior final rating decision.  The evidence is "material" as it indicates that the Veteran had a chronic disability, i.e., one of the reasons for the prior final denial.  The Board points out that new and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The evidence also raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim of entitlement to service connection for neck problems is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for back problems is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for neck problems is reopened; to this extent only, the appeal is granted.


REMAND

First, the Veteran reported that he receives disability benefits from SSI, a program administered by the Social Security Administration (SSA).  He began to receive the benefits prior to 2003.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be relevant in adjudicating the issues on appeal.  Based on the circumstances of this case, the Board concludes that the AOJ must attempt to obtain the records.  

The record also reflects that the Veteran participated in a Vocational Rehabilitation and Employment program.  Such records may be relevant to the issues on appeal.  Therefore, the AOJ must request the Veteran's Vocational Rehabilitation and Employment folder.

In addition, the Board finds that new VA medical opinions must be obtained with respect to the issues on appeal.  

Concerning the issue of entitlement to service connection for an acquired psychiatric disability, the Veteran was provided two VA medical examinations in March 2011 and October 2012.  The March 2011 VA examiner listed a diagnosis of psychotic disorder NOS.  The examiner noted that the Veteran did not have anxiety or depression and, therefore, it did not appear these were caused by or a result of military service.  The examiner stated that additionally "psychosis is not caused by or a result of military service."  The Board finds that the rationale for the opinion is inadequate.  The October 2012 VA examiner noted a symptom of "depressed mood" and listed a diagnosis of schizoaffective disorder.  The examiner explained that with a clearer picture of the Veteran's symptom presentation from today's examination, his presentation was more in line with schizoaffective disorder as he demonstrated both symptoms of a "thought disorder as well as a major depressive disorder."  The examiner opined that the service treatment records "indicated that in 1979 he was seen at the Army clinic complaining of unhappiness with Army life" but there was "no treatment" or other documentations of mental health problems.  The examiner stated that the evidence was vague and in no way justifies that he could be suffering from any chronic or established pattern of depression that could somehow be connected to his current mental health condition.  The examiner did not provide a nexus opinion in terms of probability.  Further, the Veteran's service personnel records, which contain additional information regarding the Veteran's unhappiness during active service, were not associated with the claims folder at the time of the VA examination.  As a result, a new opinion is required.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Concerning the cervical spine disability and thoracolumbar spine disability, the Veteran was provided VA medical examinations in March 2011 and May 2012, respectively.  The March 2011 VA examiner provided a negative nexus opinion and explained that review of the service treatment records showed that the Veteran was seen once for neck myalgias in February 1979 with no further treatments and there was no documentation of any treatment for neck complaints after service.  However, the examiner did not address the Veteran's reports of chronic pain.  Similarly, the May 2012 VA examiner provided a negative nexus opinion with respect to the etiology of his thoracolumbar spine disability.  The examiner opined that it was "less likely than not" that the disability was incurred in or caused by active service, because the back strain was presumed healed as there were no significant further service visits within one year.  The examiner did not address the Veteran's statements and his wife's statements related to chronic pain and did not acknowledge the notation of back trouble on his Veteran's Application for Compensation or Pension at Separation from Service (signed and dated in March 1979 during active service).   New opinions are required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the issues are REMANDED for the following actions:

1.  Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any relevant private treatment that is not already associated with the claims folder.  If records are identified, the AOJ must make two requests for the records or make a finding that the records do not exist or a second request would be futile.  Notify the Veteran accordingly.

2.  Contact the SSA and request all records related to the Veteran's SSI disability benefits.  Document all efforts to obtain the records.  Any negative response must be included in the claims folder and the Veteran notified accordingly.

3.  Associate the Veteran's Vocational Rehabilitation and Employment folder with the claims folder.

4.  Request an addendum opinion to the October 2012 VA medical examination report with respect to the nature and etiology of any psychiatric disability present.  The claims folder should be made available and reviewed by the examiner.  The examiner should then address the following:

Express an opinion as to whether it at least as likely as not (50 percent or greater probability) that any psychiatric disability, to include schizoaffective disorder and psychotic disorder, manifested during active service or is otherwise related to active service.   

The examiner must provide a rationale for any opinion expressed.  Specifically, the examiner is asked to address the Veteran's reported suicidal thoughts in his March 1979 application for VA compensation/benefits (dated and signed during his period of active service) and the reports in the service personnel records of being unhappy during service and various disciplinary actions.  

5.  Request an addendum opinion to the May 2012 VA examination report with respect to the nature and etiology of any thoracolumbar spine disability present.  The claims folder must be made available and reviewed by the examiner.  The examiner must note that the claims folder was reviewed.  The examiner should then address the following:

Is it at least as likely as not (50 percent probability or higher) that any thoracolumbar spine disability manifested in active service or is otherwise related to active service.  

The examiner must include a rationale for any opinion expressed.  Specifically, address the Veteran's report of a fall during active service, report of chronic back pain, to include the complaint as listed on his March 1979 application for VA compensation/pension (dated and signed during his period of active service), as well as his wife's testimony that his back pain has been chronic.  

6.  Request an addendum opinion to the March 2011 VA examination to determine the nature and etiology of any cervical spine disability.  The claims folder must be made available and reviewed by the examiner.  The examiner must note that the claims folder was reviewed.  The examiner should then address the following:

Is it at least as likely as not (50 percent probability or higher) that any cervical spine disability manifested in active service or is otherwise related to active service.  

The examiner should include in the examination report the rationale for any opinion expressed.  Specifically, address the Veteran's report of a fall during active service and report of chronic neck pain.  

7.  After completing the above, and conducting any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


